Title: From John Adams to Louisa Catherine Johnson Adams, 4 April 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy April 4th 1819

your journals grow more and more entertaining and instructive—you ask my Opinion of General Jackson—and you shall have it—Hero and a Conqueror I cannot say that he has transgressed the Law of Nations in any one point—certainly neither Spain nor England has any right to complain; if he has transgressed any punctilios of the Constitution neither Spain nor England have anything to do with that.—they are not guardians of our Laws and we have a right to pardon the trespass if we please—the Earl of Chatham once advised that King to issue a Proclamation against Law—or at least without law; he was of course attacked for it in both Houses of Parliament; and a long debate ensued when his Lordship arose and said “I advised the King is issue this Proclamation because I thought it necessary for the publick safety I believe it illegal—and I come to parliament for a Pardon”—after all I do not believe any part of Jacksons Conduct to have been unconstitutional—I should not have executed Arbuthnot and Ambrister—but I believe Jackson had a right to do it by the Laws of War—and that the example is and will be salutary—
I should be suspected of partiality were I to express one half of my admiration of the Conduct of our administration in their negotiations with Spain and England—but it is a fixed rule with the People of this Country never to give Credit to their real Benefactors but to shower down their blessings and applauses upon those who deserve them not and even upon those who deserve their execration—I am my dear Child your / affectionate Father
John Adams